Clifton E. Emerson v. Commissioner.Emerson v. CommissionerDocket No. 14323.United States Tax Court1948 Tax Ct. Memo LEXIS 214; 7 T.C.M. (CCH) 192; T.C.M. (RIA) 48053; April 14, 1948*214  Maurice A. Broderick, Esq., for the petitioner. Leo C. Duersten, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The Commissioner determined a deficiency of $328.81 in petitioner's income tax for the calendar year 1943. The basis of Commissioner's action was the finding that "for the years 1942 and 1943 you [petitioner] did not maintain a continuous residence with your wife and dependents. As such, in view of the fact that no sustaining evidence could be found that you were living with your wife on July 1, 1943 your claim for marital status is disallowed" and "your claim for dependents is also disallowed inasmuch as the dependents' intermittent residence with yourself appears to defeat your claim of chief support." The petitioner assigned both findings as error. The respondent's answer is substantially a general denial. [The Facts]  The facts as evolved at the hearing are that petitioner and his present wife were married in July 1930, and were living together in Chester, New Hampshire, continuously during the years 1942 and 1943. Two minor children, one a stepdaughter of petitioner, were living at home continuously and attending*215  school. They received their entire support from petitioner. Decision will be entered for the petitioner.